DETAILED ACTION
Summary
This Office action is in response to reply dated June 1, 2021.  Claims 1, 3-6, 8-12, 15, 16, 18, 19, 22, 24-26, 28 and 30-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (U.S. Pub 2016/0180672) in view of Hazelwood (U.S. Pub 2016/0180671).
Regarding claim 1, Hoehn discloses a method of controlling an electronic article surveillance tag in an electronic article surveillance system (see at least the abstract & Figures 1-
-receiving a first status message from said tag to said control sub-system over a communications connection at a first time instance, said first status message comprising status data of said tag (see at least [0026] note the tag transmits a motion start message to inform the system controller that the tag is moving and will begin to communicate at shorter intervals, wherein the system controller/server starts to track movement of the tag until a motion end message has been received and the tag returns to a low power mode & [0035] note the system controller/server locates the tag and performs other functions based on the location of the tag or other information about the status of the tag that is determinable from the communications with the tag & [0037] note the tag transmits the motion start message), 
-computing the position of said tag by said positioning sub-system (see at least Figure 2 & [0020] note the first and second location systems are used to determine the location of the tag), 
-determining by the control sub-system a first state of said tag based on said strongly suggested status data and said computed position of said tag (see at least [0037] note the system controller/server receives the motion start message indicating that the tag is moving & [0048] note that the system controller/server determines a first state of the tag (e.g., a first group) based 
-storing said first state in a memory of the system (see at least [0056] note the tag’s state (e.g., whether the tag is in the first group, a second group, or no group) is stored and updated routinely or at designated intervals based on its movement and location relative to other tags), 
-sending a first control message from said control sub-system to said tag, said first control message being formed based on said first state (see at least [0038] note the system controller/server defines the tag group tracking protocol which further defines communication, alarming, notification or other functions of the group & [0049] note the system controller/server can transmit a first control message configure to make the tag operate in a tag group tracking protocol & [0051] note notifications & [0033] note the tag’s alarm assembly may be played upon receiving different messages & [0056] note the system controller can transmit a notification to the tags based on a triggering event & [0058] note the system controller/server can shift tracking rates), and 
-altering the operation of said tag based on said first control message (see at least [0049] note altered operations & [0033] note altered operations & [0056] note altered operations & [0058] note altered operations).
However, Hoehn does not specifically disclose based on said status data and said computed position of said tag.
It is known to make determinations in different ways.  For example, Hazelwood teaches a system that makes a determination based on status data and a computed position of a tag (see at least [0028] note motion start message & Figure 5 & [0061] note the control sub-system 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hazelwood into Hoehn.  This provides the ability to alter operation of Hoehn’s tags, or form groups, when the tag(s) are being moved, thus improving potential theft detection and prevention (see Figure 5, item 570 of Hoehn & [0056] of Hoehn & [0052]).
Regarding claim 3, Hoehn in view of Hazelwood, as addressed above, teach wherein said first control message comprises a command to alter an alarm mode of said tag, and said method comprises: -setting said alarm mode of said tag based on said first control message (see at least [0038] of Hoehn, note defining alarming & [0033] of Hoehn, note different tones, sounds, or music may be played with the tag receives different messages or is operated in a certain way (e.g., movement into or out of a particular zone) & [0051-0052] of Hoehn).
Regarding claim 4, Hoehn in view of Hazelwood, as addressed above, teach wherein said first control message comprises a command to alter an indication mode of said tag, and said method comprises: -setting said indication mode of said tag based on said first control message (see at least [0038] of Hoehn, note defining alarming & [0033] of Hoehn, note different tones, sounds, or music may be played with the tag receives different messages or is operated in a certain way (e.g., movement into or out of a particular zone) & [0049] of Hoehn & [0051-0052] of Hoehn & [0058] of Hoehn).
Regarding claim 9, Hoehn discloses an electronic article surveillance tag comprising a tampering detector, at least one processor, a memory including computer program code, the memory and the computer program code configured to, with the at least one processor (see at 
-transmit a first status message from said tag to a control sub-system of an electronic article surveillance system over a communications connection at a first time instance, said first status message comprising status data of said tag (see at least Figures 1-4, items 110, 250 and 390 & [0053] note the tag controller can be embodied as the system controller/server & [0026] note the tag transmits a motion start message to inform the system controller that the tag is moving and will begin to communicate at shorter intervals, wherein the system controller/server starts to track movement of the tag until a motion end message has been received and the tag returns to a low power mode & [0035] note the system controller/server performs locates the tag and performs other functions based on the location of the tag or other information about the status of the tag that is determinable from the communications with the tag & [0037] note the tag transmits the motion start message), 
-receive a first control message from said control sub-system to said tag, said first control message having been formed based on said strongly suggested status data and a computed position of said tag (see at least [0037] note the system controller/server receives the motion start message indicating that the tag is moving & [0048] note that the system controller/server determines a first state of the tag (e.g., a first group) based on receiving the motion start message indicating that the tag is moving and determining that the tag has roughly the same location and movement as one or more surrounding tags & [0056] note the tag’s state (e.g., whether the tag is in the first group, a second group, or no group) is stored and updated routinely or at designated intervals based on its movement and location relative to other tags & [0038] note the system 
-alter an operation of said tag based on said first control message (see at least [0049] note altered operations & [0033] note altered operations & [0056] note altered operations & [0058] note altered operations).
However, Hoehn does not specifically disclose based on said status data and said computed position of said tag.
It is known to make determinations in different ways.  For example, Hazelwood teaches a system that makes a determination based on status data and a computed position of a tag (see at least [0028] note motion start message & Figure 5 & [0061] note the control sub-system determines an alerting function based on the received motion start message and the computed position of the tag).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hazelwood into Hoehn.  This provides the ability to alter operation of Hoehn’s tags, or form groups, when the tag(s) are being moved, thus improving potential theft detection and prevention (see Figure 5, item 570 of Hoehn & [0056] of Hoehn & [0052]).

Regarding claim 11, Hoehn in view of Hazelwood, as addressed above, teach -an indicator for indicating a status of said tag, said indicator being configured to indicate said status of said tag in a plurality of indication modes, -a controller arranged to set an indication mode of said tag among said plurality of indication modes based on a control message received from said control sub-system of said electronic article surveillance system (see at least [0033] of Hoehn, note different tones, sounds, or music may be played with the tag receives different messages or is operated in a certain way (e.g., movement into or out of a particular zone) & [0038] of Hoehn, note the system controller/server defines the tag group tracking protocol which further defines communication, alarming, notification or other functions of the group & [0051-0053] of Hoehn, note different levels of notifications & [0056] of Hoehn & [0058] of Hoehn).
Regarding claim 16, Hoehn discloses a system for electronic article surveillance, said system comprising at least one processor, a memory including computer program code, the memory and the computer program code configure to (see at least the abstract & Figures 1-4, 
-receive a first status message from an electronic article surveillance tag to a control sub-system over a communications connection at a first time instance, said first status message comprising status data of said tag (see at least [0026] note the tag transmits a motion start message to inform the system controller that the tag is moving and will begin to communicate at shorter intervals, wherein the system controller/server starts to track movement of the tag until a motion end message has been received and the tag returns to a low power mode & [0035] note the system controller/server performs locates the tag and performs other functions based on the location of the tag or other information about the status of the tag that is determinable from the communications with the tag & [0037] note the tag transmits the motion start message), 
-compute a position of said tag by a positioning sub-system (see at least Figure 2 & [0020] note the first and second location systems are used to determine the location of the tag), 
-determine by the control sub-system a first state of said tag based on said strongly suggested status data and said computed position of said tag (see at least [0037] note the system controller/server receives the motion start message indicating that the tag is moving & [0048] note that the system controller/server determines a first state of the tag (e.g., a first group) based on receiving the motion start message indicating that the tag is moving and determining that the tag has roughly the same location and movement as one or more surrounding tags), 

-send a first control message from said control sub-system to said tag (see at least [0038] note the system controller/server defines the tag group tracking protocol which further defines communication, alarming, notification or other functions of the group & [0049] note the system controller/server can transmit a first control message configure to make the tag operate in a tag group tracking protocol & [0051] note notifications & [0033] note the tag’s alarm assembly may be played upon receiving different messages & [0056] note the system controller can transmit a notification to the tags based on a triggering event & [0058] note the system controller/server can shift tracking rates), said first control message being formed based on said first state and being configured to cause said tag to alter an operation of said tag based on said first control message (see at least [0049] note altered operations & [0033] note altered operations & [0056] note altered operations & [0058] note altered operations).
However, Hoehn does not specifically disclose based on said status data and said computed position of said tag.
It is known to make determinations in different ways.  For example, Hazelwood teaches a system that makes a determination based on status data and a computed position of a tag (see at least [0028] note motion start message & Figure 5 & [0061] note the control sub-system determines an alerting function based on the received motion start message and the computed position of the tag).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hazelwood into Hoehn.  This 
Regarding claim 19, Hoehn discloses a computer program product embodied on a non-transitory computer readable medium, comprising computer program code configured to, when executed on at least one processor (see at least the abstract & Figures 1-4, items 100, 110, 200, 310, 312, 314, 410, 414, 412 and 390 & [0016-0017] & [0026] note the accelerometer or jiggle switch & [0033] note detection of tampering or cutting of wires & [0034-0035] & [0045-0047]), cause an apparatus or a system to: 
-receive a first status message from an electronic article surveillance tag to a control sub-system over a communications connection at a first time instance, said first status message comprising status data of said tag (see at least [0026] note the tag transmits a motion start message to inform the system controller that the tag is moving and will begin to communicate at shorter intervals, wherein the system controller/server starts to track movement of the tag until a motion end message has been received and the tag returns to a low power mode & [0035] note the system controller/server performs locates the tag and performs other functions based on the location of the tag or other information about the status of the tag that is determinable from the communications with the tag & [0037] note the tag transmits the motion start message), 
-compute a position of said tag by a positioning sub-system (see at least Figure 2 & [0020] note the first and second location systems are used to determine the location of the tag), 
-determine by the control sub-system a first state of said tag based on said strongly suggested status data and said computed position of said tag (see at least [0037] note the system controller/server receives the motion start message indicating that the tag is moving & [0048] 
-store said first state in the memory (see at least [0056] note the tag’s state (e.g., whether the tag is in the first group, a second group, or no group) is stored and updated routinely or at designated intervals based on its movement and location relative to other tags), 
-send a control message from said control sub-system to said tag (see at least [0038] note the system controller/server defines the tag group tracking protocol which further defines communication, alarming, notification or other functions of the group & [0049] note the system controller/server can transmit a first control message configure to make the tag operate in a tag group tracking protocol, and further note altered operations & [0051] note notifications & [0033] note the tag’s alarm assembly may be played upon receiving different messages, and further note altered operations & [0056] note the system controller can transmit a notification to the tags based on a triggering event, and further note altered operations & [0058] note the system controller/server can shift tracking rates, and further note altered operations).
However, Hoehn does not specifically disclose based on said status data and said computed position of said tag.
It is known to make determinations in different ways.  For example, Hazelwood teaches a system that makes a determination based on status data and a computed position of a tag (see at least [0028] note motion start message & Figure 5 & [0061] note the control sub-system determines an alerting function based on the received motion start message and the computed position of the tag).
.

Claims 5, 6, 8, 12, 15, 18, 22, 25, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (U.S. Pub 2016/0180672) in view of Hazelwood (U.S. Pub 2016/0180671) as applied to claims 1, 6 and 16 above, and in view of Gregory (U.S. Pub 2011/0077909).
Regarding claim 5, Hoehn, as addressed above, teaches determining information on a state of the tag (see [0026] of Hoehn, note acceleration, jiggle and timing information & [0033] of Hoehn, note tampering).
However, Hoehn in view of Hazelwood do not specifically teach -maintaining information on a state of said tag in a memory of said tag, and -forming said first status message based on said information on the state maintained in said memory of said tag.
It is known for electronic devices attached to objects to save a wide variety of different information associated with the tag and/or object.  For example, Gregory teaches a tag that -maintains information on a state of said tag in a memory of said tag, and -forms a first status message based on said information on the state maintained in said memory of said tag (see at least the abstract of Gregory & Figures 6-7, items 402, 406 and 550 of Gregory & [0047-0049] of Gregory, note the tag collects and stores location based data and environmental data continuously, and receives operating scenarios from the tracking center & [0057-0058] of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregory into Hoehn in view of Hazelwood.  This provides the ability to maintain information on the state of the tag in instances where communication cannot be established, and ensures that once a connection is established the first status message can be received (see at least [0047] of Gregory).
Regarding claim 6, Hoehn in view of Hazelwood and Gregory, as addressed above, teach -determining information on a movement state of said tag, and -forming said first status message when said information on the movement state of the tag indicates that said tag is moving (see at least [0026] of Hoehn, note motion start message and motion end message & [0033] of Hoehn, note tampering & the abstract of Gregory, note acceleration & [0047-0049] of Gregory, note the tag collects, stores and transmits location based data and environmental data continuously (e.g., acceleration data), and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon a temperature status, movement status, location status, etc.) & [0066-0067] of Gregory).
Regarding claim 8, Hoehn, as addressed above, teaches -detecting events of status change by said tag, -storing event information on said events of status change into a memory of said tag (see at least [0035] note the system controller/server receives information about the status of the tag (i.e., the tag detects an event of status change and stores information on the event of status change)).
wherein said event information comprises at least one of the group of: a number of status change events, a time of status change events, and a list of status change events, -sending said event information on said events of status change from said tag to said control sub-system in said first status message, -determining said first state based on said event information on said events of status change.
It is known for electronic devices attached to objects to save a wide variety of different information associated with the tag and/or object.  For example, Gregory teaches a tag wherein said event information comprises at least one of the group of: a number of status change events, a time of status change events, and a list of status change events, -sending said event information on said events of status change from said tag to said control sub-system in said first status message, -determining said first state based on said event information on said events of status change (see at least the abstract of Gregory, note detection of acceleration events, light events, temperature events, etc. & [0035] of Gregory, note detection of tampering of an article via a light detection sensor & [0044] of Gregory, note persistent storage of sensor data & [0047-0049] of Gregory, note the tag collects, stores and transmits location based data and environmental event data from a variety of different sensors (e.g., a list of event data comprising acceleration event data indicating a change in acceleration and light sensor event data indicating the article has been opened), and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon a changes in light, temperature, movement and/or location) & [0066-0067] of Gregory).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregory into Hoehn in view of 
Regarding claim 12, Hoehn, as addressed above, teaches -a control unit configured to form and store information on a state of said tag, and to form said first status message based on said information on the state of said tag, -a movement sensor for determining a movement state of said tag, -the control further configured to form said first status message when said movement state indicates that said tag is moving (see [0026] note detected motion causes transmission of a motion start message & [0033] note tampering & [0035] note status of the tag).
However, Hoehn in view of Hazelwood do not specifically teach -state memory for storing state information, and -a control unit configured to store information on a state of said tag in said state memory, and to form a first status message based on said information on the state of said tag maintained in said state memory.
It is known for electronic devices attached to objects to save a wide variety of different information associated with the tag and/or object.  For example, Gregory teaches a tag with –a state memory for storing state information, and -a control unit configured to store information on a state of said tag in said state memory, and to form a first status message based on said information on the state of said tag maintained in said state memory (see at least the abstract of Gregory & Figures 6-7, items 402, 406 and 550 of Gregory & [0047-0049] of Gregory, note the tag collects and stores location based data and environmental data continuously, and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon a temperature status, movement status, location status, etc.) & [0066-0067] of Gregory).

Regarding claim 15, Hoehn in view of Hazelwood and Gregory, as addressed above, teach -a control unit configure to -detect events of status change of said tag, and to store event information on said events of status change of said tag into a memory of said tag, wherein said event information of said events of status change of said tag comprises at least one of the group of: a number of status change events, a time of status change events, and a list of status change events, -cause a sending of said event information of said events of status change from said tag to said control sub-system in said first status message for determining a state of said tag based on said event information of said events of status change (see at least [0035] note the system controller/server receives information about the status of the tag (i.e., the tag detects an event of status change and stores information on the event of status change) & the abstract of Gregory, note detection of acceleration events, light events, temperature events, etc. & [0035] of Gregory, note detection of tampering of an article via a light detection sensor & [0044] of Gregory, note persistent storage of sensor data & [0047-0049] of Gregory, note the tag collects, stores and transmits location based data and environmental event data from a variety of different sensors (e.g., a list of event data comprising acceleration event data indicating a change in acceleration and light sensor event data indicating the article has been opened), and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center 
Regarding claim 18, Hoehn in view of Hazelwood and Gregory, as addressed above, teach -detect events of status change by said tag, -store event information on said events of status change by said tag into a memory of said tag, wherein said event information of said events of status change comprises at least one of the group of: a number of status change events, a time of status change events, and a list of status change events, -send said event information of said events of status change from said tag to said control sub-system in said first status message, -determine said first state based on said event information of said events of status change (see at least [0035] note the system controller/server receives information about the status of the tag (i.e., the tag detects an event of status change and stores information on the event of status change) & the abstract of Gregory, note detection of acceleration events, light events, temperature events, etc. & [0035] of Gregory, note detection of tampering of an article via a light detection sensor & [0044] of Gregory, note persistent storage of sensor data & [0047-0049] of Gregory, note the tag collects, stores and transmits location based data and environmental event data from a variety of different sensors (e.g., a list of event data comprising acceleration event data indicating a change in acceleration and light sensor event data indicating the article has been opened), and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon a changes in light, temperature, movement and/or location) & [0066-0067] of Gregory).
Regarding claim 22, Hoehn, as addressed above, discloses detecting tampering of the tag (see at least [0033]), and wherein said first status message comprises information on motion of 
However, Hoehn in view of Hazelwood do not specifically teach wherein said first status message comprises information on tampering of the tag, and said first state is determined based on said information on tampering of the tag.
It is known to control electronic devices attached to objects based upon their sensor data.  For example, Gregory teaches a tag wherein a first status message comprises information on tampering of the tag, and said first state is determined based on said information on tampering of the tag (see at least the abstract of Gregory, note detection of acceleration events, light events, temperature events, etc. & Figures 6-7, items 402, 406 and 550 of Gregory & [0035] of Gregory, note detection of opening of the article via a light detection sensor (i.e., detection of tampering) & [0044] of Gregory, note persistent storage of sensor data & [0047-0049] of Gregory, note the tag collects and stores location based data and environmental data continuously, and receives operating scenarios from the tracking center & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon whether the tag senses the article has been opened via the light sensor(s)) & [0066-0067] of Gregory).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregory into Hoehn in view of Hazelwood.  This provides the ability to not only remotely determine the tag has moved, but allows a remote control sub-system to determine or confirm that it is being/has been tampered with, thus gaining context of the tag and/or object’s state (e.g., whether a user is handling the tag/object or tampering with the tag/object).

Regarding claim 28, Hoehn in view of Hazelwood and Gregory, as addressed above, teach wherein said first status message comprises information on tampering of the tag, and said first state is determined based on said information on tampering of the tag (see at least [0033] of Hoehn & [0026] of Hoehn & [0048-0051] of Hoehn & [0035] of Gregory, note detection of opening of the article via a light detection sensor (i.e., detection of tampering) & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon whether the tag senses the article has been opened via the light sensor(s), etc.).
Regarding claim 31, Hoehn in view of Hazelwood and Gregory, as addressed above, teach wherein the status indicates a tampering with the tag (see at least [0033] of Hoehn & [0026] of Hoehn & [0048-0051] of Hoehn & [0035] of Gregory, note detection of opening of the article via a light detection sensor (i.e., detection of tampering) & [0057-0058] of Gregory, note the tracking center reconfigures the tag based upon the status messages it receives from the tag (e.g., based upon whether the tag senses the article has been opened via the light sensor(s), etc.).

Claims 24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (U.S. Pub 2016/0180672) in view of Hazelwood (U.S. Pub 2016/0180671) and Gregory (U.S. Pub 2011/0077909) as applied to claims 22, 25 and 28 above, and in further view of Venkatasubramaniyam (U.S. Pub 2010/0141445).
Regarding claim 24, Hoehn in view of Hazelwood and Gregory, as addressed above, teach wherein an alarm is caused if said tampering is detected (see at least [0033] of Hoehn & [0035] of Gregory, note detection of opening of the article via a light detection sensor (i.e., detection of tampering) & [0057-0058] of Gregory).
However, Hoehn in view of Hazelwood and Gregory do not specifically teach in an unauthorized area or outside an authorized area based on said computed position of said tag.
It is known to verify or confirm tampering.  For example, Venkatasubramaniyam teaches a system that triggers an alarm if tampering is detected in an unauthorized area or outside an authorized area based on said computed position of said tag (see at least [0014] & [0029] note verification of whether or not a tamper state is authorized & [0057] & [0061]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Venkatasubramaniyam into Hoehn in view of Hazelwood and Gregory.  This provides the ability to confirm tampering and ignore tampering at times the tag is in an authorized zone or a safe place.
Regarding claim 26, Hoehn in view of Hazelwood, Gregory and Venkatasubramaniyam, as addressed above, teach the tag configured to form said information on the tampering of the tag by detecting, by a magnetic field sensor in the tag, a presence of a magnetic field of a predetermined strength, or by detecting by a controller that an electrical connection in an attachment mechanism of the tag is broken (see at least [0033] of Hoehn, note detection of 
Regarding claim 30, Hoehn in view of Hazelwood, Gregory and Venkatasubramaniyam, as addressed above, teach configured to cause an alarm if said tampering is detected in an unauthorized area or outside an authorized area based on said computed location of said tag (see at least [0014] of Venkatasubramaniyam & [0029] of Venkatasubramaniyam, note verification of whether or not a tamper state is authorized & [0057] of Venkatasubramaniyam & [0061] of Venkatasubramaniyam).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (U.S. Pub 2016/0180672) in view of Hazelwood (U.S. Pub 2016/0180671) as applied to claim 1 above, and in further view of Tester (U.S. Pub 2005/0231365).
Regarding claim 32, Hoehn teaches that status data indicates that locking fasteners of the tag are cut (see at least [0033]).
However, Hoehn in view of Hazelwood do not specifically teach that locking fasteners are intact.
It is known to transmit tampering status information in different ways.  For example, Tester teaches a method of detecting tampering that transmits status data indicating that locking fasteners of a tag are intact (see at least [0125] note a data word signal is formatted from the measured R into an event log data word, e.g., date/time stamp, unique seal ID number, and condition of wire 104, tamper or good, into RFID tag 170 memory (not shown in FIG. 12) & [0139] note the cable is good R value each 12 hours is stored in memory and becomes an 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Tester into Hoehn in view of Hazelwood.  This provides the ability to deliver periodic status reports to Hoehn in view of Hazelwood’s system controller/server indicating that the tag is still attached to the tracked piece of inventory when it periodically wakes up of from sleep, thus allowing the system controller/server to track whether or not the tampering system of the tag is functioning properly (see at least [0035] of Hoehn & [0026] of Hoehn).

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered and they are not persuasive.  The end of paragraph [0048] of Hoehn states “If the tags are within a given distance of each other, are within that distance for temporally defined minima, and/or have similar average motion vectors, the tags may be eligible for grouping and/or may be grouped by the tag controller 390.”  “As such, for example, the tag controller 390 may be configured to receive information indicative of, or otherwise determine itself, average motion vectors for each tag. The average motion vectors may then be compared to each other to see if the average motion vectors are within a given tolerance of each other to indicate that the corresponding tags are roughly at the same location and moving in the same direction.” “The tag controller 390 may therefore be configure to selectively designate tags as a tag group whenever the tag grouping criteria being met.”

Hazelwood explicitly illustrates that a “motion start message”, which indicates the tag is moving, and the tag’s location are used to determine a first state of the tag as requiring assistance, see [0056] and [0060] of Hazelwood.  Note that once the “motion end message” is received, the process stops, and if the “motion start message” is never received, the process is never started.  That is, the position of tag is never determined if the tag is not in motion as indicated from the “motion start message”.  One of ordinary skill clearly recognizes that if Hoehn’s control sub-system receives a “motion end message” from the tag, this indicates it is no longer moving, see [0048] of Hoehn, and the tag is no longer eligible for the first group.  That is, two conditions are required in order for Hoehn to determine that the tag is eligible for a first group, the tag is moving from the “motion start message” and the position of the tag as illustrated by Hazelwood.  Applicant’s arguments are not persuasive.

Applicant argues “The Office Action also refers to Figure 5.  Figure 5 illustrates a decision module to determine whether a position component has been met.  The outcome of that decision module is to either reset a timer or allow the timer to run.  This is further described in paragraph 0061 of Hazelwood, also referred to in the Office Action. 

In response, as outlined above, Hoehn’s determination that the tag is eligible to join a first group, see [0048], and Hazelwood’s determination that the tag requires assistance, see [0056], require a “motion start message” and the computed position of the tag.  If Hoehn’s tag is not moving and in the same location as the other tags, it is not eligible for the first group.  If Hazelwood’s tag is not moving, as indicated by the “motion end message”, it is considered to not require assistance.  Both of Hoehn and Hazelwood’s first states are based on the “motion start message” and the computed position of the tag.  Applicant’s arguments are not persuasive.

Applicant argues “The Office Action states that the control sub-system of Hazelwood determines an alerting function based on the received motion start message and the computed position of the tag. However, the ‘alerting function’ that is disclosed in Hazelwood, referring to Figure 5 and paragraph 0061, is not the same as determining a ‘first state’ of the tag as claimed and then sending a first control message to the tag that will change (alter) the operation of the tag.”


Applicant argues “There is no teaching in either Hoehn nor Hazelwood regarding altering the operation of the tags in a manner as is recited by Applicant in the claims. The Office Action suggests that incorporating the features of Hazelwood into Hoehn provides the ability to alter the operation of Hoehn's tags.  However, it is respectfully submitted that there is no disclosure or suggestion in either Hazelwood or Hoehn to support that statement.”
In response, as outlined above, Hoehn’s control sub-system sends a first control message to the tag that instructs the tag’s behavior, see [0049] of Hoehn.  Applicant’s arguments are not persuasive.

Applicant argues “All that is disclosed in Hazelwood, referring to for example, Figure 5, is that if the position component (520) is not met and the temporal component (560) is met an altering function can be initiated.  As is disclosed in paragraph 0040 of Hazelwood, the tag controller 390 is configured to issue alerts. There is no teaching here or elsewhere of changing the operation of the tag as is claimed by Applicant.”
In response, Hazelwood illustrates that a “motion start message” and the computed position is used to determine if assistance is required.  If a “motion end message” is received, 

Applicant argues “Figure 5 of Hoehn only discloses determining tag movements and determining if those movements are indicative of the formation of groups.  There is no teaching regarding changing the operation of the tag as is claimed by Applicant.  At most, the combination of Hazelwood with Hoehn could only result in the initiation of an alerting function (step 570 of Hazelwood) if a group is maintained (step 570 of Hoehn).  Any combination of Hazelwood with Hoehn cannot, and does not, result in ‘altering the operation’ of a tag in a manner as is recited by Applicant in claim 1.”
In response, the determination of Hoehn’s first state, or if the tag is eligible for a first group, is based on whether the tag is moving and in the same location as the other tags, see [0048].  This requires, as illustrated by both Hoehn and Hazelwood, a “motion start message” and the computed position of the tag.  Note if the “motion start message” is never received, the process never begins.  Once Hoehn’s the tag is designated to a group, it remotely instructed to change its behavior, see [0049] of Hoehn.  Applicant’s arguments are not persuasive.

Applicant argues “The comment in the Office Action regarding ‘improving potential theft detection and prevention’ does not provide any motivation to combine Hazelwood and Hoehn to achieve Applicant's claimed subject matter.  It might apply if an alerting function was desired based on tag movements. However, this does not provide any motivation related to ‘altering the operation’ of the tag as is claimed by Applicant.”


Applicant argues “Item 570 of Hoehn is maintaining a ‘group’, which is a determination made the controller 390 based on the comparison of one tag with other tags to determine whether the tag movements indicate possible groups (paragraph 0056).  The operation of the tag is not altered and there is not discussion or suggestion of altering an operation of the tag.”
In response, once Hoehn’s first state is determined, or the tag’s group is determined as a result of a “motion start message” and the computed position of the tag, then a first control message is sent to the tag to alter operation of the tag as illustrated in [0049] of Hoehn.  Applicant’s arguments are not persuasive.

Applicant argues “Paragraph 0052 of Hoehn merely discusses how groupings of products can be used to determine theft a whether notifications are made. There is nothing here to suggest altering the operation of a tag in such a group based on a control message as is claimed by Applicant.  The combination of Hazelwood with Hoehn could at most provide the alerting that is disclosed in Hazelwood as applied to the groups.  However, there is still no disclosure or 
In response, once Hoehn’s first state is determined, or the tag’s group is determined as a result of a “motion start message” and the computed position of the tag, then a first control message is sent to the tag to alter operation of the tag as illustrated in [0049] of Hoehn.  Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2687